United States Court of Appeals
                     For the First Circuit

No. 07-2272

                         FRANCIS HANNON,
                      Plaintiff, Appellant,


    RAYMOND COOK; SEAN MILLIKEN; WAYNE D. CROSBY; LAWRENCE M.
      MCARTHUR; KEVIN KING; HENRY LAPLANTE; WILLIAM WHITE;
       CHRISTOPHER DEMARCO; ANGEL PIMENTAL; JOSEPH LODICO;
               STEVEN BALSAVICH; and EDWARD KEITH,
                           Plaintiffs,

                               v.

                JEFFREY BEARD and MARYJANE HESSE,
                      Defendants, Appellees,


        MICHAEL T. MALONEY; PETER ALLEN; KRISTIE LADOUCEUR;
 KENNETH DEORSEY; PAUL DUFORD; JEFFREY GRIMES; RICHARD MEDEIROS;
        GILBERT LEMON, II; JOHN DOES 1-50; CLARK COLOR LAB;
     VINCENT MOONEY; MASSACHUSETTS DEPARTMENT OF CORRECTIONS;
      FREDERICK CALLENDAR; RICHARD MCARTHUR; JAMES SULLIVAN;
    GARY FYFE; ROBERT KOLBER; and HERBERT BERGER-HERSHKOWITZ,
                            Defendants.



                             ERRATA

     The opinion of this court issued on April 28, 2008 is
amended as follows:

     The following sentence contained on page 4, lines 18-19 is
deleted: “Hannon states that this fact was confirmed by prison
personnel with whom he spoke.”